Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority dated of 06/03/2016 based on 62/345728 is acknowledged.  Note that at least claim 9 are not presented in the prior application. See below.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the domed frame further comprises a magnet (46) for closure.
The specification is objected to: the description of the frame having an arched top end, a secure strap hole, and a base end, a width of the frame widens around the secure strap hole then narrows toward the base end have no antecedent basis in the specification.

Claims 5-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear where is the magnet for closure in the domed frame.   The specification recites the magnet as an alternative for the zipper closure.  
It is unclear what comprises the spaced apart loops located at a lower section of the back panel in claims 5-6.  The only structure on the bags are the rings 85 and 90.  It is unclear whether these rings are referred in claims 5-6. Please explain.
Claim 9 recites the magnet on the domed frame being the buckle 46.  It is unclear where is the magnet.  It seems if a magnet on the domed frame, it would be impossible to slip through the strap.  Please explain.

Double Patenting:
US Patent 10702034
1. A convertible strap handbag comprising: 

a receptacle having a top flap connected to a back panel and extending over a top of the handbag, a bottom panel extending to meet a front panel and extending to meet a back panel; 

a secure belt strap attached to the back panel extending centrally along a vertical direction from the back panel and over the top flap to a free end;

a domed frame having an arched top end,
a secure strap hole, 
and a base end, wherein the secure strap hole is closer in distance to the base end than to the arched top end, 

a width of the domed frame widens around the secure strap hole then narrows toward the base end, 

wherein the domed frame is attached to the front panel at the base end and aligned vertically with the secure belt strap, such that the secure strap hole is configured to receive the free end of the secure belt strap; 

a right panel connecting right side edges of the front panel to right side edges of the back panel and a left panel connecting left side edges of the front panel to left side edges of the back panel, wherein the right panel and the left panel each flare out beginning from a bottom of the handbag to a widest end at the top of the handbag, each widest end of the right panel and left panel extending horizontally beyond respective side edges of the top flap; a single strap having a first end, a second end, and a center section, the center section having a first width, and a length of the removable strap extending from each side of the center section to the first end and second end respectively having a second width, wherein the first width of the center section is larger than the second width, and a plurality of spaced apart rings attached to the back panel, through which the strap is engaged, a first set of two rings located at an upper section of the back panel and a second set of two rings located at a lower section of the back panel, a diameter of each of the rings being larger than the second width and smaller than the first width such that the center section is prevented from passing though the rings, wherein the strap is convertible to different carrying configurations without disconnecting the strap after engagement through the rings and securement to the handbag.
This application
9. A handbag comprising: 

a receptacle having a bottom panel extending to meet a front panel and extending to meet a back panel; 






a domed frame having an arched top end, 

and a base end, 



a width of the domed frame widens around the lower middle section then narrows toward the base end,

wherein the frame is attached to the front panel.






a right panel connecting right side edges of the front panel to right side edges of the back panel and left panel connecting left side edges of the front panel to left side edges of the back panel; 



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10702034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims U.S. Patent No. 10702034 meet all claimed limitations of at least claim 1, as set forth supra.  It would have been obvious to one of ordinary skill in the art to eliminate function or structure when not needed or require.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stulman (D500593) or Duvigneau (D504229) in view of Stollman (2008267) or Riker (D79569). Stulman teaches a receptacle having a front panel and a back panel; a secure belt strap traversing centrally from the back panel (see fig. 3) to the front panel, the secure belt strap terminating at a free end, a frame (buckle) wherein the frame is attached to the front panel and aligned vertically with the secure belt strap, such that the secure strap hole is configured to receive the free end of the secure belt strap. 
Duvigneau teaches a receptacle having a front panel and a back panel; a secure belt strap traversing centrally from the back panel to the front panel, the secure belt strap terminating at a free end, a frame wherein the frame is attached to the front panel and aligned vertically with the secure belt strap, such that the secure strap hole is configured to receive the free end of the secure belt strap.  
Stulman or Duvigneau meets all claimed limitations except for the frame (the buckle) having an arched top end, a secure strap hole, and a base end, a width of the frame widens around the secure strap hole then narrows toward the base end.   Stollman, in fig. 2, teaches that it is known in the art to provide frame having an arched top end at 17, a secure strap hole about 22, and a base end at 11’, a width of the frame widens around the secure strap hole then narrows toward the base end at. 
Riker also teaches that it is known in the art to provide frame having an arched top end at, a secure strap hole about, and a base end at, a width of the frame widens around the secure strap hole then narrows toward the base end at. It would have been obvious to one of ordinary skill in the art to provide a frame having an arched top end, a secure strap hole, and a base end, a width of the frame widens around the secure strap hole then narrows toward the base end to prevent sharp edges and/or to provide the desired ornamental design.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stulman or Duvigneau rejections, as set forth above, and further in view of Pace et al. (20070163689).  Stulman meets all claimed limitations except for the magnet.  Pace teaches that it is known in the art to provide magnet as equilvalents: 
For example, arrays of user operable fasteners may be employed in place of a zipper, such as snaps, magnetic snaps, magnets, French snaps, mechanical traditional snaps, sewn-in snaps and non-sewn in snaps, buttons, collar buttons, studs, screw-in studs, press in studs, sewn in standard buttons, buckles, turn locks, single turn locks, double turn locks, triple plate turn locks, flap turn locks, drop turn locks, swivel snaps, catches, flap push button catches, flap spring catches, tuck catches and tuck locks, snap hooks, grommets, D rings, and O rings, connected grommets, D rings and O rings, linear zippers. linear dual post zippers, curved zippers, curved dual post zippers, toggles, clips, spring clips, or swivel clips. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide magnets as taught by Pace to provide an alternative fastener.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stulman or Duvigneau rejections, as set forth above, and further in view of Feldsohn (20090017254) or Bushwick (1143171).   Riker meets all claimed limitations except for the undulating stitching along a horizontal direction on the front panel.  Feldsohn teaches that it is known in the art to provide fabric with undulating stitching forming wavy pattern and can be used for handbag. 
The fabric can also be used to make accessories such as purses and handbags. The decorative fabric can be used to make tote bags. (with emphasis)
It would have been obvious to one of ordinary skill in the art to provide undulating stitching along a horizontal direction on the front panel to provide the desired decorative fabric and/or for strength.
Bushwick teaches that it is known in the art to provide the undulating stitching along a horizontal direction on the front panel at 57.  It would have been obvious to one of ordinary skill in the art to provide undulating stitching along a horizontal direction on the front panel to provide the desired decorative fabric design and/or for reinforcement.




Note the following NPL:
The Sak Ventura Backpack, Jan 31, 2014,
Youtube: https://www.youtube.com/watch?v=WNO6362I7r0


    PNG
    media_image1.png
    929
    961
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    558
    635
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    742
    368
    media_image3.png
    Greyscale


Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Ventura backpack (cited in the parent application 15/614533) in view of Stulman (D500593) and further in view of Stollman (2008267) or Putnam (D96999). The Ventura backpack teaches a receptacle having a front panel and a back panel, a top flap, spaced apart loops, Ventura meets all claimed limitations except for the closure for the flap is a strap with buckle.  Stulman teaches a closure for the flap comprising a secure belt strap traversing centrally from the back panel (see fig. 3) to the front panel, the secure belt strap terminating at a free end, a frame (buckle) wherein the frame is attached to the front panel and aligned vertically with the secure belt strap, such that the secure strap hole is configured to receive the free end of the secure belt strap.  Stulman meets all claimed limitations except for the frame (the buckle) having an arched top end, a secure strap hole, and a base end, a width of the frame widens around the secure strap hole then narrows toward the base end.   Stollman, in fig. 2, teaches that it is known in the art to provide frame having an arched top end at 17, a secure strap hole about 22, and a base end at 11’, a width of the frame widens around the secure strap hole then narrows toward the base end at. Putnam also teaches that it is known in the art to provide frame having an arched top end at, a secure strap hole about, and a base end at, a width of the frame widens around the secure strap hole then narrows toward the base end at. It would have been obvious to one of ordinary skill in the art to provide a frame having an arched top end, a secure strap hole, and a base end, a width of the frame widens around the secure strap hole then narrows toward the base end to prevent sharp edges and/or to provide the desired ornamental design.
Regarding claim 7, note the numerous vertical stitching along the vertical direction on the front panel substantially near the right side edge and left side edge about 0:14.
Regarding claim 12-13, note the secure strap hole is closer in distance to the base end than at the arched top end.

    PNG
    media_image4.png
    488
    378
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Ventura rejection, as set forth above, and further in view of Song (D686820).   Song teaches that it is known in the art to provide flap are each cutout with at least a 90 degree angle.  It would have been obvious to one of ordinary skill in the art to provide flap with cutout at least a 90 degree angle to save material and/or lighter weight and/or to avoid sharp edges.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ventura rejection, as set forth above, and further in view of Pace et al. (20070163689).  Ventura meets all claimed limitations except for the magnet.  Pace teaches that it is known in the art to provide magnet as equilvalents: 
For example, arrays of user operable fasteners may be employed in place of a zipper, such as snaps, magnetic snaps, magnets, French snaps, mechanical traditional snaps, sewn-in snaps and non-sewn in snaps, buttons, collar buttons, studs, screw-in studs, press in studs, sewn in standard buttons, buckles, turn locks, single turn locks, double turn locks, triple plate turn locks, flap turn locks, drop turn locks, swivel snaps, catches, flap push button catches, flap spring catches, tuck catches and tuck locks, snap hooks, grommets, D rings, and O rings, connected grommets, D rings and O rings, linear zippers. linear dual post zippers, curved zippers, curved dual post zippers, toggles, clips, spring clips, or swivel clips. (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide magnets as taught by Pace to provide an alternative fastener.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ventura rejection, as set forth above, and further in view of Feldsohn (20090017254) or Bushwick (1143171).   Ventura meets all claimed limitations except for the undulating stitching along a horizontal direction on the front panel.  Feldsohn teaches that it is known in the art to provide fabric with undulating stitching forming wavy pattern and can be used for handbag. Bushwick teaches that it is known in the art to provide the undulating stitching along a horizontal direction on the front panel at 57.  It would have been obvious to one of ordinary skill in the art to provide undulating stitching along a horizontal direction on the front panel to provide the desired decorative fabric design and/or for reinforcement.
Note that there are numerous other prior art designs of buckle that can also meet the structure of the claimed frame, or buckle, and other 102-103 rejections, can be made.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733